285 F.3d 1079
UNITED STATES of America, Plaintiff-Appellee,v.Antwand Deshion HAWKINS, Defendant-Appellant.
No. 00-1337.
United States Court of Appeals, Sixth Circuit.
March 26, 2002.

1
Timothy P. VerHey, Asst. U.S. Atty., Joan E. Meyer, office of the U.S. Attorney for the Western District of Michigan, Grand Rapids, MI, for plaintiff-appellee.


2
Tonya L. Krause-Phelan, Grand Rapids, MI, for defendant-appellant.


3
Before DAUGHTREY and GILMAN, Circuit Judges; COHN, District Judge.

ORDER

4
This matter now comes before the court upon the parties' joint motion to set aside the defendant's sentence pursuant to 28 U.S.C. § 2106 and to remand the matter to the district court for resentencing, and the appellant's motion to withdraw his petition for rehearing en banc. The government has represented that upon the vacation of the sentence and remand for resentencing it will file a motion for a downward departure pursuant to USSG § 5K1.1.


5
Upon consideration the court finds the motions to be well taken, and the requested relief will be granted.


6
IT IS SO ORDERED.